DECISION
The application of the above-named defendant for a review of the sentence of 15 years 5 years for use of a dangerous weapon imposed on March 1, 1982, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentence shall be amended to 8 years for Sexual Intercourse Without Consent plus 2 years for the use of a dangerous weapon. The 2 years shall run consecutive to the 8 years.
Reasons for the amendment are:
(1) the Defendant had no prior criminal record;
(2) no information was received from the County Attorney or the Sentencing Judge;
(3) there is no information in the file to indicate what happened to the victim or the facts of the crime;
(4) there was no record of affidavit in the Court file; and (5) the Defendant was only 20 years of age.
We wish to thank Robin Kovash, of the Montana Defender Project, for his assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Leonard Langen, Chairman; Joseph Gary, Mark Sullivan